               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 GEOFFREY GRAFF,

                       Petitioner,
                                                     Case No. 20-CV-1251-JPS-JPS
 v.

 EARNELL LUCAS,
                                                                     ORDER
                       Respondent.


       On August 14, 2020, Geoffrey Graff (“Petitioner”) filed a petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2241. (Docket #1). Petitioner’s

claims stem from the Milwaukee Circuit Court’s delay of his trial. (Id. at 2).

Petitioner filed a motion for a speedy trial in circuit court in April 2020, and

the circuit court scheduled his trial for July 20, 2020. The circuit court

vacated both the July 20 and the later-scheduled September 8, 2020 trial

dates. The circuit court has not yet held Petitioner’s trial.

       Although Petitioner asserts that he has been in custody since

November 20, 2019, it appears that the circuit court released him on bond

on September 8, 2020. State of Wisconsin v. Geoffrey C. Graff, 2019CF005148

(Milwaukee Cty. Cir. Ct.) available at https://wcca.wicourts.gov. However, a

person released on bond is generally considered to be “in custody” under

§ 2241. See Justices of Bos. Mun. Ct. v. Lydon, 466 U.S. 294, 300–01 (1984).

       Petitioner alleges that the state has violated his Sixth Amendment

right to a speedy trial. (Docket #1 at 6). He also claims that law enforcement

officers violated his Fourth, Fifth, and Fourteenth Amendment rights when

they searched his home without a search warrant. (Id.) Further, he claims

that the Assistant District Attorney’s presence during the search tainted the



  Case 2:20-cv-01251-JPS Filed 12/11/20 Page 1 of 5 Document 10
investigation, violating his due process rights. (Id.) Petitioner also asserts

that he was not given “full discovery” and that the audio and video footage

provided to him has been edited. (Id. at 7). Lastly, Petitioner claims that

officers did not read him his Miranda rights until “almost the end” of his

interrogation. (Id.) Petitioner asks this Court to, among other things, dismiss

his case and compensate him for his time and suffering while he was

incarcerated. (Id.) Notably, Petitioner does not request that this Court force

the circuit court to hold his trial.

       On September 16, 2020, Magistrate Judge William E. Duffin, to

whom this case was initially assigned, screened Petitioner’s petition

pursuant to Rules 1(b) and 4 of the Rules Governing Section 2254 Cases.

Rule 4 authorizes a district court to conduct an initial screening of habeas

corpus petitions and to dismiss a petition summarily where “it plainly

appears from the face of the petition . . . that the petitioner is not entitled to

relief.” This rule provides the district court the power to dismiss both those

petitions that do not state a claim upon which relief may be granted and

those petitions that are factually frivolous. See Small v. Endicott, 998 F.2d

411, 414 (7th Cir. 1993). Rule 1(b) gives the district court the authority to

apply the Rules Governing Section 2254 Cases to other habeas corpus cases,

such as those requesting relief pursuant to § 2241. See also Civ. L.R. 9(a)(2).

       Magistrate Judge Duffin recommended that this Court dismiss

Petitioner’s case in its entirety. (Docket #8 at 5). First, Magistrate Judge

Duffin made clear that, to the extent Petitioner was challenging the state

circuit court’s application of Wisconsin’s speedy trial statute, Wisconsin

Statutes section 971.10, Petitioner would not be entitled to federal habeas

relief. (Id. at 3). This is because “[f]ederal habeas corpus relief does not lie




                            Page 2 of 5
  Case 2:20-cv-01251-JPS Filed 12/11/20 Page 2 of 5 Document 10
for errors of state law . . . .” Lechner v. Frank, 341 F.3d 635, 642 (7th Cir. 2003)

(citation omitted).

       Addressing Petitioner’s Sixth Amendment claim, Magistrate Judge

Duffin recognized that “a person in state custody may turn to federal court

under section 2241 to demand that the state provide him with the speedy

trial he is constitutionally guaranteed.” (Docket #8 at 3) (citing Braden v. 30th

Jud. Cir. Ct. of Ky., 410 U.S. 484, 489–92 (1973); Sweeny v. Bartow, 612 F.3d

571, 573 (7th Cir. 2010)). However, when a petitioner does not seek a speedy

trial but instead seeks dismissal of the charges against him, the petitioner

must first exhaust his remedies in state court. (Docket #8 at 3); Hirsch v.

Smitley, 66 F. Supp. 2d 985, 987 (E.D. Wis. 1999) (“Speedy trial

considerations can also be a basis for such relief, but only where the

petitioner is seeking to force a trial; they are not a basis for dismissing a

pending state criminal charge outright.”); Blanck v. Waukesha Cty., 48 F.

Supp. 2d 859, 860 (E.D. Wis. 1999) (“While not explicitly required by

§ 2241(c)(3), the interests of comity have caused courts to apply the doctrine

of exhaustion of state remedies to pretrial habeas petitions.”) (citation

omitted). A petitioner exhausts his state remedies when he presents his

claims to the highest state court for a ruling on the merits. Lieberman v.

Thomas, 505 F.3d 665, 669 (7th Cir. 2007) (citing Picard v. Connor, 404 U.S.

270, 275–76 (1971); Perruquet v. Briley, 390 F.3d 505, 513 (7th Cir. 2004)). Once

the state’s highest court has had a full and fair opportunity to pass upon the

merits of the claim, a prisoner is not required to present it again to the state

courts. Humphrey v. Cady, 405 U.S. 504, 516 n.18 (1972).

       Because Petitioner is not requesting that this Court force a trial, but

instead seeks dismissal of the state charges against him, he must first




                            Page 3 of 5
  Case 2:20-cv-01251-JPS Filed 12/11/20 Page 3 of 5 Document 10
exhaust his state court remedies.1 This is because a district court may not

address the merits of a constitutional claim raised in a federal habeas

petition “unless the state courts have had a full and fair opportunity to

review them.” Farrell v. Lane, 939 F.2d 409, 410 (7th Cir. 1991). Thus, at this

juncture, this Court cannot consider whether dismissal of the charges

against Petitioner is appropriate. Because Petitioner has not exhausted his

other federal habeas claims, Magistrate Judge Duffin recommended that

this Court similarly dismiss those claims. (Docket #8 at 4).

       In accordance with 28 U.S.C. § 636(b)(1)(B), (C) and Federal Rule of

Civil Procedure 72(b)(2), Magistrate Judge Duffin gave Petitioner fourteen

days from the date of service of his report and recommendation to file any

objections. (Id. at 6). Magistrate Judge Duffin noted that by failing to object,

Petitioner was waiving his right to appeal. (Id.); Ammons-Lewis v. Metro.

Water Reclamation Dist. of Greater Chi., 543 Fed. Appx. 591, 594–95 (7th Cir.

2013) (citations omitted). To date, Petitioner has not filed an objection.

       Based on the foregoing, this Court will adopt Magistrate Judge

Duffin’s report and recommendation and dismiss this action without

prejudice. Under Rule 11(a) of the Rules Governing Section 2254 Cases, “the

district court must issue or deny a certificate of appealability when it enters

a final order adverse to the applicant.” To obtain a certificate of

appealability under 28 U.S.C. § 2253(c)(2), Petitioner must make a

“substantial showing of the denial of a constitutional right” by establishing

that “reasonable jurists could debate whether (or, for that matter, agree

that) the petition should have been resolved in a different manner or that


       1 Petitioner also seeks compensation from this Court, however, “[d]amages
are not available by way of a petition for a writ of habeas corpus.” (Docket #8 at 4)
(citing Heck v. Humphrey, 512 U.S. 477, 481 (1994)).


                            Page 4 of 5
  Case 2:20-cv-01251-JPS Filed 12/11/20 Page 4 of 5 Document 10
the issues presented were adequate to deserve encouragement to proceed

further.” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (internal citations

omitted). No reasonable jurists could debate whether Petitioner’s petition

should have been resolved differently. As a consequence, the Court is

compelled to deny a certificate of appealability as to his petition.

       Accordingly,

       IT IS ORDERED that Magistrate Judge William E. Duffin’s report

and recommendation (Docket #8) be and the same is hereby ADOPTED;

       IT IS FURTHER ORDERED that Petitioner’s petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2241 (Docket #1) be and the same is

hereby DENIED;

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED without prejudice for failure to exhaust; and

       IT IS FURTHER ORDERED that a certificate of appealability be and

the same is hereby DENIED.

       Dated at Milwaukee, Wisconsin, this 11th day of December, 2020.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                            Page 5 of 5
  Case 2:20-cv-01251-JPS Filed 12/11/20 Page 5 of 5 Document 10
